Citation Nr: 0920957	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected right ankle injury.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to August 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right ankle 
injury has been manifested by marked limitation of ankle 
motion.

2.  In August 2008, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeal pertaining to 
the evaluation of her service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for right ankle 
injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5271 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes her 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records, and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The veteran bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that her claim was awarded 
with an effective date of August 15, 2006, the day following 
separation from service, and a 10 percent rating was 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in her argument included on her Substantive Appeal.  
Although she was not provided pre-adjudicatory notice that 
she would be assigned an effective date in accordance with 
the facts found as required by Dingess, she was assigned the 
date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate her claims, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran 
examinations, obtained medical opinions as to the etiology of 
her disability, and assisted the Veteran in obtaining 
evidence.  Based on the foregoing, all known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Right Ankle

The Veteran maintains that she is entitled to a disability 
rating greater than 10 percent for her service-connected 
right ankle disability.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5271 provides a 10 percent rating where there 
is moderate limitation of ankle motion and a 20 percent 
rating where there is marked limitation of ankle motion.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Discussion

The Veteran's service treatment records indicate that she 
complained of right ankle pain in May 2003, resulting in a 
diagnosis of a sprain.  In January 2006, the Veteran was 
involved in a motor vehicle accident, in which she sustained 
an injury to the right ankle.  In March 2006, the Veteran 
underwent surgery to repair a partial detached posterior 
tibalis tendon; the surgery included the removal of an 
accessory navicular bone.  In the rating action on appeal, 
the RO granted service connection for right ankle stain, 
status post navicular bone spur removal and right ankle scar 
and assigned 10 percent and 0 percent ratings, respectively, 
effective August 15, 2006, the day following separation from 
service.  In July 2007, the Veteran filed a notice of 
disagreement, contending that she is entitled to an initial 
disability evaluation in excess of 10 percent.  She did not 
appeal the rating for the right ankle scar.  In determining 
whether the next higher 20 percent rating is warranted, the 
pertinent evidence of record has been reviewed and a 
discussion of such evidence follows.  

The Veteran underwent a VA examination in July 2006.  At the 
time, the Veteran reported that she has been suffering from a 
right ankle condition since 2003, which causes her constant 
pain.  She further indicated that she has difficulty 
performing gardening activities and moving the lawn.  The 
Veteran is currently employed as a medical technician and 
denied incidents of incapacitating episodes.  

On examination, there was no deformity.  There were no signs 
of edema, effusion, weakness, tenderness, redness, heat, or 
abnormal movement or guarding of movement.  On range of 
motion, the right ankle revealed dorsiflexion from 0-16 
degrees, with pain beginning at 16 degrees and plantar 
flexion from 0-34 degrees, with pain beginning at 34 degrees.  
X-rays demonstrated that the right ankle is within normal 
limits.     

The examiner diagnosed the Veteran with right ankle sprain 
and navicular bone removal, indicating that the subjective 
factors are recurrent right ankle pain and the objective 
factors are reduced range of motion and a normal X-ray.  
Regarding the DeLuca factors, the examiner opined that the 
Veteran's right ankle joint function is additionally limited 
by pain upon repetitive use, causing major functional impact.  

The Veteran underwent a second VA examination in August 2007.  
At the time, 
The Veteran reported that she initially injured her ankle in 
2003 during service.  She reported being hit by a drunk 
driver in January 2006 and subsequently underwent surgery for 
her ankle condition in March 2006.  Since the time of 
surgery, the Veteran has experienced a dull ankle pain, which 
becomes sharp with certain movements.  She stated that her 
ankle is also weak and stiff and occasionally locks up, 
however, it does not give way.  The Veteran reported that she 
wears an ankle brace for stability, however, denied flare-
ups.  The Veteran stated that she is a full-time student, 
studying to become a laboratory technician.  She indicated 
that prolonged standing causes ankle pain, however, she does 
not experience any other problems in her current occupation 
related to her ankle condition.    

On examination, there was no deformity of the right ankle.  
Regarding active and passive range of motion, dorsiflexion 
was from 0-20 degrees, with pain beginning at 5 degrees and 
plantar flexion was from 0-45 degrees, with pain beginning at 
45 degrees.  Internal and external rotation were normal, 
however, she was unable to fully rotate her ankle in a 
circular rotation.  There was no change in function noted 
with repetition.  There was tenderness to palpitation over 
the lateral and medial melleolus.  There was anterior pain of 
the Achilles tendon.  There was pain on guarding of the 
joint.  The Veteran was able to bear her full weight on the 
right ankle.  She was able to raise her toes and heels, 
however, toe rising caused increased pain.  X-rays of the 
right ankle showed bone anchors in the vicinity of the 
navicular.  The joint spaces appeared well maintained without 
any evidence of narrowing.  Tiny calcific density was seen 
inferior to the lateral malleolus, suggestive of an old 
avulsion fracture of the talus.  There was no evidence of 
acute fracture or dislocation.  The included soft tissues did 
not demonstrate any acute abnormalities.  

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with injury to the right ankle, 
resulting in the removal of a navicular accessory bone and 
ligament repair, as well as, repair of the tibial ligament.  
The examiner further opined, that there was no change in 
range of motion upon repetition.  

The Veteran underwent a third VA examination in November 
2007.  At the time, the Veteran stated that on a scale of one 
to ten, her pain is a seven.  She reported having some 
weakness and stiffness of the ankle.  The Veteran indicated 
that her ankle occasionally swells, although, she denied heat 
and redness.  She indicated that it bruises quite often, 
especially on the lateral malloelus, where she had surgery.  
The Veteran indicated that her ankle locks, pops, and snaps 
when walking.  She reported experiencing instability when 
walking on uneven ground.  The Veteran reported that she has 
flare-ups two times per week due to a change in weather, 
prolonged standing for more than 15 to 30 minutes, and/or 
prolonged walking for more than a half mile.  She stated that 
the flare-ups cause mild to moderate limitation of motion and 
functional impairment.  She reported the use of an ankle 
brace.  The Veteran indicated that she is a full-time 
student, studying to become a laboratory technician.  She 
reported that her occupation requires prolonged standing, 
which is difficult due to her flare-ups.     

The Veteran walked with a normal gait and posture.  On 
examination, she had pain with both active and passive range 
of motion of the right ankle.  Dorsiflexion was from 0 to 18 
degrees, with pain starting at 15 degrees.  Plantar flexion 
was from 0 to 40 degrees, with pain starting at 37 degrees.  
The Veteran had pain on both eversion and rotation of her 
ankle, and repetitive use caused an increase in pain.  There 
was evidence of painful motion, however, no edema or 
effusion.  There was no instability.  There was some 
tenderness and weakness.  There was no redness or heat.  
There was some guarding of movement, but no abnormal 
movement.  There were no functional limitations on standing 
or walking.  There was no ankylosis present.

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with chronic right ankle strain, with 
evidence of an old avulsion of the talus, with limitation in 
function due to pain, as well as, mild to moderate limitation 
in function during flare-ups.  The examiner opined, that 
repetitive motion causes an increase in pain, and the pain 
has a major impact in decreasing the Veteran's range of 
motion by approximately 5 degrees.  

As indicated above, the Veteran's right ankle disability is 
currently rated under DC 5271 as 10 percent disabling.  In 
order to warrant the next higher disability rating, which is 
a maximum evaluation of 20 percent, the Veteran's  right 
ankle must exhibit "marked" limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5271.  Again, normal range of motion of the ankle 
is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71a., Plate II.

Given the evidence of record, specifically both the July 2006 
and November 2007 VA examinations, and considering the 
DeLuca, the Board finds the Veteran's overall disability 
picture to be accurately contemplated by an initial 20 
percent disability evaluation under DC 5271.  38 C.F.R. §§ 
4.40, 4.45, 4.71a, DC 5271; see DeLuca.  Specifically, on 
range of motion, the July 2006 examination revealed 
dorsiflexion from 0-16 degrees, with pain beginning at 16 
degrees and plantar flexion from 0-34 degrees, with pain 
beginning at 34 degrees.  Moreover, regarding the DeLuca 
criteria, the examiner opined that the Veteran's right ankle 
joint function is additionally limited by pain upon 
repetitive use, causing major functional impact.  Range of 
motion on the November 2007 examination revealed dorsiflexion 
from 0 to 18 degrees, with pain starting at 15 degrees and 
plantar flexion from 0 to 40 degrees, with pain starting at 
37 degrees.  The examiner noted that the Veteran has 
limitation of function due to pain, as well as, mild to 
moderate limitation of function during flare-ups.  The 
examiner opined, that repetitive motion causes an increase in 
pain, and the pain has a major impact in decreasing the 
Veteran's range of motion by approximately 5 degrees.  
Therefore, resolving all doubt in the Veteran's favor, the 
exhibited functional loss more closely approximates marked 
limitation of motion and thus an initial rating of 20 percent 
is warranted.

The Veteran has reported she is a student and pain from her 
right ankle disability interferes with her performance and 
limits her activities.  As such, the Board must adjudicate 
the issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this case, the rating criteria for ankle disabilities 
reasonably describe the Veteran's disability level and 
symptomatology and provide for ratings based on limitation of 
motion.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

PTSD

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In her October 2007 substantive appeal, the Veteran included 
the issue of an increased evaluation for her service-
connected PTSD.  In an August 2008 statement, the Veteran 
indicated that she wished to discontinue her appeal as to the 
PTSD.  

The appellant has withdrawn her appeal with respect to the 
evaluation of PTSD and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as it pertains to this issue, and it is dismissed.


ORDER

An initial disability evaluation in excess of 10 percent for 
service-connected right ankle injury is granted. 

The appeal with respect to the evaluation of PTSD is 
dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


